 

 

Case 6:20-cr-00098-CEM-EJK Document 6 Filed 06/04/20 Page 1 of 1 PagelD 10

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

VS. CASE NO: 6:20-mj-1426

JOHN WESLEY MOBLEY, JR.

 

FINDING OF PROBABLE CAUSE
On the evidence presented at the preliminary hearing, | find that there is probable cause to
believe that the offenses charged in Complaint have been committed and that the defendant
committed them. It is therefore,
ORDERED that John Wesley Mobley, Jr. is held to answer in the Middle District of
Florida where the prosecution is pending.

DONE and ORDERED in Orlando, Florida on June 4, 2020.

7TlLB ED

THOMAS B. SMITH
UNITED STATES MAGISTRATE JUDGE

Copies furnished to:

United States Marshal
United States Attorney
Federal Public Defender

 

 
